 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         ADAMA JAMMEH, et al.,                        CASE NO. C19-0620JLR

11                              Plaintiffs,             ORDER GRANTING
                  v.                                    PLAINTIFFS’ UNOPPOSED
12                                                      MOTION FOR LEAVE TO FILE
                                                        A SECOND AMENDED CLASS
           HNN ASSOCIATES, LLC, et al.,
13                                                      ACTION COMPLAINT
                                Defendants.
14

15                                  I.    INTRODUCTION

16         Before the court is Plaintiffs Adama Jammeh and Oumie Sallah’s (collectively,

17   “Plaintiffs”) motion for leave to file a second amended class action complaint, which

18   seeks to (1) add William Wojdak—the allegedly controlling principle of Defendant

19   Columbia Debt Recovery, LLC, d/b/a Genesis (“Columbia”)—as a defendant, (2) add a

20   claim under the Washington Landlord Tenant Act, RCW ch. 59.18, and (3) bring class

21   allegations on behalf of two classes of Washington residents who were former tenants of

22   apartments managed by Defendant HNN Associates, LLC (“HNN”) and who paid


     ORDER - 1
 1   various move-out charges to HNN or its collection agency Columbia. (See Mot. (Dkt.

 2   # 12); see also Praecipe (Dkt. # 15) (attaching corrected Ex. B to Mot.).) Defendants

 3   HNN, Gateway, LLC (“Gateway”), and Columbia (collectively, “Defendants”) failed to

 4   timely file an opposition to Plaintiffs’ motion. (See generally Dkt.) The court has

 5   considered the motion, the submissions filed in support of the motion, the relevant

 6   portions of the record, and the applicable law. Being fully advised, 1 the court GRANTS

 7   Plaintiffs’ motion for leave to file a second amended class action complaint. The court

 8   ORDERS Plaintiffs to file their proposed second amended complaint (see Mot., Ex. A)

 9   within seven (7) days of the filing date of this order. The court also DIRECTS the Clerk

10   to file a schedule for the motion for class certification.

11                                     II.   BACKGROUND

12          Plaintiffs are sisters who co-signed a lease on rental property in which Ms.

13   Jammeh lived with her children. (FAC (Dkt. # 1-5) ¶¶ 4.10-4.12.) Gateway owned the

14   property, and HNN managed it. (Id. ¶¶ 3.2-3.3.) Approximately four months into the

15   lease, HNN and Gateway evicted Plaintiffs for reasons Plaintiffs allege are pretextual and

16   immaterial. (See id. ¶¶ 4.23-4.33.) HNN and Gateway then allegedly declared Plaintiffs’

17   security deposit forfeited and claimed additional fees, which Plaintiffs dispute. (See id.

18   ¶¶ 4.34-4.61.) HNN then referred Plaintiffs’ account to Columbia for collections. (See

19   id. ¶¶ 4.62-4.71.) Plaintiffs assert that Mr. Wojdak controls Columbia. (Mot. at 1.)

20   //

21          1
            Plaintiffs did not request oral argument (see Mot.), and the court does not consider oral
     argument to be helpful to its disposition of this unopposed motion, see Local Rules W.D. Wash.
22   LCR 7(b)(4).


     ORDER - 2
 1          Plaintiffs filed their complaint in King County Superior Court on March 7, 2019,

 2   and filed a first amended complaint on April 25, 2019, which added a claim under the

 3   Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1962, et seq. (See Compl.

 4   (Dkt. # 1-1); FAC (Dkt. # 3 at 51-71).) On April 26, 2019, Defendants removed the

 5   action to federal court on the basis of 28 U.S.C. §§ 1331 and 1441(c). (Not. of Removal

 6   (Dkt. # 1).) Plaintiffs did not oppose removal. (See generally Dkt.)

 7          On June 14, 2019, the court issued a scheduling order setting July 12, 2019, as the

 8   deadline for joining additional parties, and April 16, 2020, as the deadline for amending

 9   pleadings. (Sched. Order (Dkt. # 9) at 1.) Thus, Plaintiffs’ July 12, 2019, motion seeking

10   to add a defendant and amend the allegations of their first amended complaint is timely.

11   (See id.; see also Mot.) As of the date Plaintiffs filed their motion, no party has taken any

12   depositions or engaged in formal written discovery beyond providing the required initial

13   disclosures under Federal Rule of Civil Procedure 26(a). (Leonard Decl. (Dkt. # 13) ¶ 2.)

14          Nevertheless, Plaintiffs assert that the documents HNN produced in informal

15   discovery on May 10, 2019, “reveal[] specific ways that HNN and Gateway . . . engaged

16   in practices that violate[] the Residential Landlord Tenant Act[, RCW ch. 59.18,] along

17   with the Washington Consumer Protection Act [(“CPA”), RCW ch. 19.86].” (Mot. at 2

18   (citing Leonard Decl. ¶¶ 3-5).) Plaintiffs also assert that these documents and further

19   investigation revealed the basis for class action allegations on behalf of two classes of

20   Washington residents. The two proposed classes are based on (1) the conduct of HNN

21   and Gateway, and (2) Columbia’s debt collection practices. (Id. at 2-3.) Finally,

22   Plaintiffs assert that initial disclosures and independent investigation reveal the basis for


     ORDER - 3
 1   individual allegations against Mr. Wojdak based on his control of the conduct and

 2   practices of Columbia. (Id. at 3-4 (citing Leonard Decl. ¶¶ 6-14, Exs. B-I).)

 3                                     III.   ANALYSIS

 4   A.     Standard of Review

 5          A party may amend its complaint with leave of court, and “[t]he court should

 6   freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “[T]his policy is to

 7   be applied with extreme liberality.” Desertrain v. City of L.A., 754 F.3d 1147, 1154 (9th

 8   Cir. 2014) (quoting Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th

 9   Cir. 1990)). Under Rule 15(a), courts consider various factors, including: (1) bad faith;

10   (2) undue delay; (3) prejudice to the opposing party; (4) futility of the amendment; and

11   (5) whether the plaintiff has previously amended the complaint. Eminence Capital, LLC

12   v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per curiam). These factors do not

13   carry equal weight, however, and prejudice is the touchstone of the analysis. See id. It is

14   also proper for courts to deny leave to amend if the amendment would be futile or the

15   amended complaint would be dismissed. Platt Elec. Supply, Inc. v. EOFF Elec., Inc.,

16   522 F.3d 1049, 1060 (9th Cir. 2008). The party opposing the amendment bears the

17   burden of showing why leave to amend should be denied. See, e.g., Desert Protective

18   Council v. U.S. Dept. of the Interior, 927 F. Supp. 2d 949, 962 (S.D. Cal. 2013).

19   B.     No Delay

20          “In evaluating whether there has been undue delay, the Court must consider

21   ‘whether the moving party knew or should have known the facts and theories raised by

22   the amendment’ at an earlier time.” Dunbar v. Google, Inc., No. 5:12-cv-003305-LHK,


     ORDER - 4
 1   2012 WL 6202797, at *12 (N.D. Cal. Dec. 12, 2012). As discussed above, Plaintiffs only

 2   recently learned of the bases for their proposed amendments. (See Leonard Decl.

 3   ¶¶ 3-14, Exs. B-I.) Further, Plaintiffs’ motion is timely under the scheduling order. (See

 4   Sched. Order at 1 (setting July 12, 2019, as the deadline for joining additional parties, and

 5   April 16, 2020, as the deadline for amending pleadings).) The court concludes that this

 6   factor favors permitting the proposed amendments.

 7   C.     No Bad Faith

 8          Bad faith occurs when “the plaintiff merely is seeking to prolong the litigation by

 9   adding new but baseless legal theories.” Griggs v. Pace Am. Grp., Inc., 170 F.3d 877,

10   881 (9th Cir. 1999). The operative facts that form the basis of Plaintiffs’ claims remain

11   substantially the same. Plaintiffs seek to add only (1) a legal claim based on the

12   Residential Landlord Tenant Act, RCW ch. 59.18, (2) an individual defendant who is the

13   chief executive officer of and allegedly controls the conduct and policies of one of the

14   business defendants, and (3) class allegations for two classes of former tenants. The

15   court can detect no bad faith. This factor weighs in favor of permitting the proposed

16   amendments.

17   D.     No Undue Prejudice

18          Plaintiffs’ proposed amendment cause no undue prejudice to Defendants. This

19   case is in its earliest stages. Discovery is just beginning, and at the time the motion was

20   filed, no party had propounded written discovery requests or taken any depositions.

21   (Leonard Decl. ¶ 2.) Discovery will not close until June 15, 2020. (Sched. Order at 1.)

22   As a result, Plaintiffs’ proposed amendments should not cause unwarranted delays in the


     ORDER - 5
 1   case schedule. Further, because the case is in its earliest stages, the court can conceive of

 2   no undue prejudice to Mr. Wojdak by adding him as a defendant now. Indeed, courts

 3   have permitted similar amendments at much later litigation stages. See, e.g., Dunbar,

 4   2012 WL 6202797, at *16 (permitting an amendment of the class definition in part

 5   because the defendant would not suffer undue prejudice even though class discovery had

 6   closed in part because merits discovery remained open). Finally, Defendants’ lack of

 7   response confirms the court’s conclusion that they will suffer no prejudice by permitting

 8   the proposed amendments. See Local Rules W.D. Wash. LCR 7(b)(2) (“[I]f a party fails

 9   to file papers in opposition to a motion, such failure may be considered by the court as an

10   admission that the motion has merit.”). This factor weighs in favor of permitting the

11   amendments.

12   E.     No Futility

13          A proposed amendment is futile only if the amended complaint would be subject

14   to dismissal under Federal Rule of Civil Procedure 12(b)(6). See, e.g., Abels v. JBC

15   Legal Grp., P.C., 229 F.R.D. 152, 157 (N.D. Cal. 2005) (granting leave to amend to add a

16   defendant to a proposed class action under the FDCPA). The court perceives no basis for

17   dismissal of the proposed class allegations or the Residential Landlord Tenant Act, RCW

18   ch. 59.18, claim on grounds of inadequate pleading. Defendants’ failure to file a

19   response to Plaintiffs’ motion supports this conclusion. See Local Rules W.D. Wash.

20   LCR 7(b)(2).

21          With respect to Mr. Wojdak, a corporate officer may be personally liable under

22   both the FDCPA, 15 U.S.C. § 1692, et seq., and the CPA, RCW ch. 19.86. Under the


     ORDER - 6
 1   FDCPA, a debt collector includes any individual who “regularly collects or attempts to

 2   collect, directly or indirectly, debts owed or due or asserted to be due another.” 15

 3   U.S.C. § 1692a(6); Cruz v. Int’l Collection Corp., 673 F.3d 991, 999 (9th Cir. 2012). In

 4   making this determination, courts consider whether the individual “(1) materially

 5   participated in collecting the debts at issue; (2) exercised control over the affairs of the

 6   business; (3) [was] personally involved in the collection of the debt at issue; or (4) [was]

 7   regularly engaged, directly or indirectly, in the collection of debts.” Smith v. Levine

 8   Leichtman Capital Partners, Inc., 723 F. Supp. 2d 1205, 1214 (N.D. Cal. 2010) (citing

 9   Schwarm v. Craighead, 552 F. Supp. 2d 1056, 1073 (E.D. Cal. 2008)). Under the CPA, it

10   is well-settled that “[i]f a corporate officer participates in the wrongful conduct, or with

11   knowledge approves of the conduct, then the officer, as well as the corporation, is liable

12   for the penalties.” State v. Ralph Williams’ N. W. Chrysler Plymouth, Inc., 553 P.2d 423,

13   439 (Wash. 1976). Here, Plaintiffs allege in their proposed amended complaint that Mr.

14   Wojdak exercises control over Columbia, and has implemented, adopted, and ratified the

15   collection practices at issue. (See Prop. 2d Am. Compl. (Dkt. # 15-1) ¶¶ 1.4, 3.7,

16   4.42-4.43, 5.4(j), 6.29.) The court concludes that this factor weighs in favor of permitting

17   the amendments.

18   F.     Previous Amendments

19          “The district court’s discretion to deny leave to amend is particularly broad where

20   plaintiff has previously amended the complaint.” See Allen v. City of Beverly Hills, 911

21   F.2d 367, 373 (9th Cir. 1990) (quoting Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d

22   1149, 1160 (9th Cir. 1989)). This is not a situation, however, where a plaintiff repeatedly


     ORDER - 7
 1   tries and fails to cure pleading deficiencies. Instead, the allegations Plaintiffs propose are

 2   new allegations based on Defendants’ initial disclosures and resulting investigation. See,

 3   e.g., United States v. United Healthcare Ins. Co., 848 F.3d 1161, 1183 (9th Cir. 2016)

 4   (granting the plaintiff an additional opportunity to amend the complaint, despite three

 5   prior amended complaints, because the plaintiff pleaded new legal theories not previously

 6   challenged). Thus, Plaintiffs’ prior amended complaints do not weigh against permitting

 7   the amendment here.

 8                                    IV.      CONCLUSION

 9          Because the court freely gives leave to amend when justice so requires, and the

10   relevant factors favor permitting the requested amendments, the court GRANTS

11   Plaintiffs’ motion for leave to file a second amended class action complaint (Dkt. # 12).

12   The court ORDERS Plaintiffs to file their second amended complaint within seven (7)

13   days of the filing date of this order. The court also DIRECTS the Clerk to file a schedule

14   for the motion for class certification.

15          Dated this 15th day of October, 2019.

16

17                                                     A
                                                       JAMES L. ROBART
18
                                                       United States District Judge
19

20

21

22


     ORDER - 8
